DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered. The amendments merit new grounds for rejection under 35 U.S.C. § 103(a) in view of the Sheldon reference, previously cited as pertinent prior art: Sheldon et al. (U.S. Patent Application Publication No. 2018/0169418).
With respect to the rejections under 35 U.S.C. § 112(b), many of these are overcome by the amendments, however, in claim 7, the phrase “during injection molding” remains and is still considered indefinite.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 7/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claims are directed to an apparatus, but also include active steps for its manufacture, i.e. “during injection molding”. It is noted that even in product-by-process claims, the scope of the claims is limited to the structure that would result from the process of manufacture. In the instant case, the claims are not clearly directed to the process of manufacturing the apparatus, nor solely to the apparatus itself and its intended use. Applicant is advised to clarify the functional limitations by using the format “structure X configured to Y” (and the like,) and to remove the active method step verbs “during,” “is,” etc. in order to render the metes and bounds of the apparatus definite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). See MPEP § 2173.05(p).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian et al. (U.S. Patent Application Publication No. 2017/0354825,) hereinafter referred to as Dadashian; further in view of Sheldon et al. (U.S. Patent Application Publication No. 2018/0169418,) hereinafter referred to as Sheldon.
Regarding claim 1, Dadashian teaches an implantable pulse generator for administering electrotherapy via an implantable lead, the implantable pulse generator (¶[0052]) comprising: 
a housing (¶[0052]); and 
a header connector assembly coupled to the housing (¶[0035]), the header connector assembly including a connector assembly and a header (¶[0053]) injection molded about the connector assembly such that the header encloses the connector assembly (¶[0052]), 
wherein the connector assembly includes a support (elements 60a-c, ¶[0066]) and a connector receptacle (Fig. 7, bore element 70), and 
wherein the support extends at least partially about the connector receptacle (Fig. 7, circumferential rings, ¶[0088]).
Dadashian does not teach that the connector receptacle is kept under axial compression or loading.
Attention is drawn to the Sheldon reference, which teaches a keyed locking datum arrangement, allowing the connector assembly to be held under axial compression to prevent epoxy from leaking into the components during encapsulation (¶[0037]).
It would have been obvious to one of ordinary skill in the art to modify the connector assembly of Dadashian to include a locking datum arrangement, as taught by Sheldon, in order to prevent epoxy leakage during assembly, and avoid risk of damaging pre-molded headers in tooling, and ensure constant, predictable axial loading (Sheldon ¶[0037]).
Regarding claim 4, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Dadashian further teaches wherein the connector receptacle is a quadripolar connector receptacle (¶[0071]).
Claims 2-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian and Sheldon as applied to claims 1 and 4 above, and further in view of Bortolin et al. (U.S. Patent Application Publication No. 2017/0056675,) hereinafter referred to as Bortolin.
Regarding claim 2, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Dadashian does not teach an overall over-molded support across the entire header assembly.
Attention is drawn to the Bortolin reference, which teaches a support that extends at least partially about the connector receptacle as a result of the support being over-molded about the connector receptacle (¶[0047]).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize overmolding and thermoplastics, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 3, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Dadashian does not teach an overall press-fit support across the entire header assembly.
Attention is drawn to the Bortolin reference, which teaches a support that retains the connector receptacle by press-fit (¶[0050]).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize pressure-fitting and thermoplastics, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 5, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 4.
Dadashian does not teach a support which extends over the entire electronic subassembly.
Attention is brought to the Bortolin reference, which teaches a support extending over the entire electronics subassembly, wherein the support includes a window positioned over a connector block of the quadripolar connector receptacle (Fig. 4B shows connector blocks 44 and 46, and Fig. 5 shows the corresponding windows and connectors 64), and a conductor ribbon extends from a feedthru of the housing and through the window to electrically couple the conductor ribbon with the connector block (¶[0044] and Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize an overmolded thermoplastic support, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 6, Dadashian, as modified by Sheldon and Bortolin, teaches the implantable pulse generator of claim 5.
Dadashian further teaches wherein the support further includes a circumferential rib of a sidewall of the support, the circumferential rib being immediately adjacent the window and covering an underlying insulating ring of the quadripolar connector receptacle (Fig. 6-7, elements 60a-c comprise circumferential ribs that partially cover underlying insulating rings 222 and 58a-c).
Regarding claim 7, Dadashian, as modified by Sheldon and Bortolin teaches the implantable pulse generator of claim 6.
Dadashian further teaches wherein the circumferential rib extends across the underlying insulating ring in an axial direction, and along the underlying insulating ring in a circumferential direction, to seal the underlying insulating ring (Fig. 6-7, elements 60a-c comprise circumferential ribs that partially cover underlying insulating rings 222 and 58a-c, ¶[0088]).
Regarding claim 8, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 4.
Dadashian does not teach a support which extends over the entire electronic subassembly.
Attention is brought to the Bortolin reference, which teaches a support extending over the entire electronics subassembly, wherein the support includes a positioning feature to maintain a position of a first component of the connector assembly relative to other components of the connector assembly (¶[0048], Figs. 5 and 7).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize an overmolded thermoplastic support, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 9, Dadashian, as modified by Sheldon and Bortolin, teaches the implantable pulse generator of claim 8.
Bortolin further teaches wherein the positioning feature includes a recess mated with a tip block or a ring block of the connector assembly (¶[0059] recess for blocks is formed by heating the thermoplastic support).
Regarding claim 10, Dadashian, as modified by Sheldon and Bortolin, teaches the implantable pulse generator of claim 8.
Bortolin further teaches wherein the positioning feature receives a ribbon conductor of the connector assembly (element 62, ribbon carrier, Fig. 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian and Sheldon as applied to claims 1 and 4 above, and further in view of Nolan et al. (U.S. Patent Application Publication No. 2015/0018877,) hereinafter referred to as Nolan.
Regarding claim 11, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Dadashian does not teach a suture opening in the header connector assembly.
Attention is brought to the Nolan reference, which teaches a molded in place suture opening in the header connector assembly, wherein the suture opening is defined by the header (¶[0043-0044] the header material defines the suture openings as they are molded in place).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection molded header of Sheldon to include molded-in-place suture openings, as taught by Nolan, because Nolan teaches that including a plurality of suture anchors allows an installing surgeon to choose an optimized surgical attachment scheme (¶[0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0012046 to Jullien et al. teaches a header comprising an overmolded region and a connector assembly held in axial compression to prevent epoxy leaks.
U.S. Patent Application Publication No. 2008/0139053 to Ries et al. teaches a connector assembly with windows for electrical connections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792